Citation Nr: 1604346	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  09-43 909	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to December 31, 2014.

2.  Entitlement to an initial rating in excess of 70 percent for PTSD from December 31, 2014.

3.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disability (TDIU) prior to December 31, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from August to December 1984 and from May 1985 to August 1987.  

These matters are on appeal from a December 2008 decision by the Department of Veterans Affairs (VA) Appeal Management Center (AMC) in Washington, DC.  Local jurisdiction of the case was thereafter transferred to the Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified before the undersigned Veterans Law Judge at an August 2010 Travel Board hearing.

In March 2012, the Board granted an initial disability rating of 50 percent for PTSD and denied a rating in excess of 50 percent for that disability.  At that time, the Board also remanded the TDIU issue for further development and consideration.

The Veteran then filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In April 2013, the Veteran's representative before the Court and VA General Counsel filed a Joint Motion for Remand (JMR) regarding the Board's March 2012 decision.  In an April 2013 Order, the Court granted the JMR, vacated the Board's decision to the extent it denied a rating in excess of 50 percent for PTSD, and remanded the claim to the Board for compliance with the instructions in the JMR.  In July 2014, the Board remanded the issues on appeal in pursuant to the Court's instructions.

The evidence demonstrates that the Veteran was granted a 100 percent rating for PTSD for the period between January 29, 2014 and March 31, 2014 due to in-patient hospitalization.  As this is the highest available rating, this period will not be considered in the analysis below.

While the case was in remand status, in a January 2015 rating decision, the RO awarded an increased rating to 70 percent for PTSD effective December 31, 2014, as well as a TDIU from that date.  The issues on the title page have been recharacterized in light of these awards.


FINDINGS OF FACT

1.  From September 7, 1999 to December 30, 2014, the evidence of record shows that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.
 
2.  From December 31, 2014, the evidence of record shows that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

3.  Prior to December 31, 2014 the Veteran was not prevented from securing and following substantially gainful employment as a result of her service-connected disabilities.



CONCLUSIONS OF LAW

1.  From September 7, 1999 to December 30, 2014, the criteria for an initial schedular rating in excess of 50 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9411 (2015).

2.  From December 31, 2014, the criteria for a schedular disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for a TDIU prior to December 31, 2014 were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2015).

The increased rating claim arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.  The Veteran received notice as pertaining to entitlement to a TDIU in December 2009.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's available service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).

These matters were most recently before the Board in July 2014, when the case was remanded to the RO for the purpose of obtaining the Veteran's most recent treatment records and a new VA examination.  All of the actions previously sought by the Board through its prior development request appear to have been completed as directed.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  A VA examination was conducted in December 2014 and an addendum to that report was provided in January 2015 and recent treatment records have been associated with the claims file.  These actions also complied with the April 2013 JMR.

The Veteran was provided VA medical examinations in February 2001, July 2007, March 2012, and December 2014, during the course of the appeal.  Addendums to the July 2007 and December 2015 examination reports were provided in October 2008 and January 2015.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Entitlement to Higher Initial Ratings for PTSD

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

The effective date of the award of service connection for PTSD and the initially assigned 30 percent rating is September 7, 1999; that 30 percent rating was subsequently increased to 50 percent, effective September 7, 1999 in a March 2012 Board decision.  Thereafter, in January 2015, the Veteran's disability rating was increased to 70 percent effective December 31, 2014, the date of the Veteran's most recent VA examination.  Thus, a staged rating has been established.

According to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015), a 50 percent evaluation is warranted for PTSD where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The specified factors for each incremental psychiatric rating are not requirements for a particular rating, but instead are examples providing guidance as to the type and severity of symptoms' effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In Mauerhan, the Court rejected the argument "that the DSM-IV criteria should be the exclusive basis in the schedule governing ratings for PTSD."  Id. at 443.  Instead, distinctive PTSD symptoms in the DSM-IV are used to diagnose PTSD rather than evaluate the degree of disability resulting from the condition.  Although certain symptoms must be present in order to establish the diagnosis of PTSD, as with other conditions, it is not the symptoms but their effects that determine the level of impairment.  Id.; see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

When it is not possible to separate the effects of a service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In this case, particularly for the earlier rating period, the evidence distinguishes between the Veteran's service-connected PTSD and nonservice-connected alcohol and substance abuse, and personality disorder.

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture.  The GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267   (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The Board notes that, during the appeal period, a new version of the DSM was promulgated (DSM-5).  In this version, GAF scores are not included with regard to evaluating psychiatric disorders.  However, since much of the medical evidence gathered during this appeal period was developed prior to the DSM-5, the Board will include and consider as relevant evidence, the GAF scores assigned to the Veteran during the appeal period.

A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  Id.  A GAF score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  GAF scores of 21 to 30 indicate behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupations) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  Id.  

Factual Background

Included in the Veteran's SSA records are July 1999 case consultant findings that noted that the Veteran was limited to unskilled work due to her mental impairment and that she was considered unable to return to any past occupations.  In a February 2000 VA treatment note the Veteran reported increased anxiety and anger control problems following finding that her daughter would not be in her custody.  She reported no suicidal ideation or homicidal ideation and had not had these recently.  It was noted that the Veteran had had two suicide attempts in the past since when she took pills in 1999 and again in a California VA hospital when she jumped off some stairs.  The GAF score was between 60 and 70.

The Veteran was afforded a VA examination in February 2001.  During her examination, the Veteran stated that she had a difficult time getting out of bed and that when she did she was uncomfortable in large groups of people and enclosed places.  She reported that she did not have nightmares.  She said she was recently fired from her job because her employer thought she was "too stressed."  Prior to that, she had not worked in a number of years.  She explained that she spent her time cooking and cleaning.  She stated that she visited with others and called people on the phone.  The examiner noted that the Veteran was very lethargic prior to examination, appearing dysphoric.  Eye contact was limited and speech was generally within normal limits.  The predominant mood was one with depression and affect was somewhat constricted.  Thought processes were logical, no gross impairment in memory was observed and the Veteran was fully oriented.  Hallucinations and delusional material were not found.  Insight was described as adequate as was judgment.  The Veteran denied suicidal or homicidal ideation.  A GAF rating of 51 was assigned.

In an August 2001 finding, the SSA determined that the Veteran was disabled since January 1992 due to ankylosing spondylitis and other inflammatory spondylopathies.  The secondary diagnoses were affective or mood disorders.  The determination noted that the Veteran had severe impairments including degenerative joint disease, PTSD, bipolar disorder and substance abuse disorder, in remission.  That determination stated that the Veteran had suffered from very severe psychological symptoms which precluded her from engaging in substantial gainful activity beginning at her alleged onset and continuing.-up to her return to work.  It was noted that the Veteran returned to full-time employment in March, 2001.

A May 2003 VA treatment record noted that the Veteran had significant difficulty with panic-type symptoms when dealing with men.  The Veteran was found to not endorse significant depression symptoms.  The Veteran was found to be appropriately dressed and groomed, occasionally tearful with less anger and irritability.  No psychosis or suicidal ideation was noted.  A GAF score of 45 was assigned.

In a July 2004 evaluation for SSA benefits, the Veteran reported dissociation, nightmares, intrusive thoughts, flashbacks, anger and avoidance of stimulus.  She reported depression which lasted for two to three days every two months.  On examination the Veteran was reported to be pleasant and cooperative although a poor historian.  She was anxious and scattered.  Speech was spontaneous and tangential.  There were no hallucinations, delusions or obsessions found.  She was fully oriented.  No memory problems were found.  The Veteran was found to have no limitations in communication.  The Veteran reported problems getting along with others.  She was sufficient in self care.  It was noted that the Veteran was anxious and somewhat paranoid, she wanted the door left opened during examination.  

A September 2005 VA emergency psychiatry treatment note demonstrated that the Veteran was recently discharged and had recently been in jail for four months following a DWI.  In the beginning of the interview the Veteran was shown to state "I'm suicidal honey, what else do you want to know" however she stated on further questioning that she did not wish to hurt herself but wanted something that could help her panic attacks stop.  She noted that she saw a doctor for PTSD treatment and planned to start a substance abuse program the following week.  The Veteran stated that she had chronic suicidal ideation since January when her mother died.  She reported recent alcohol abuse.  The Veteran was assigned a GAF score of 41.  It was noted that the Veteran's judgment and insight was good in that she sought help and realized that substance abuse was a problem but judgment was poor in that she continued her substance abuse.  The Veteran was disheveled with fair eye contact, thought process was generally rational, speech was decreased in rate rhythm volume and tone, there was no pressured speech and normal spontaneity.  Axis I diagnoses were PTSD, Alcohol Dependence, Cocaine Dependence, Benzodiazepine Dependence, Opiate Dependence and Nicotine Dependence.

A VA treatment note dated in October 2005 noted that the Veteran sought emergency treatment and stated that she wanted "in-house drug abuse treatment."  The Veteran was shown to report that things had been going well but that she panicked when she thought about a court date the following day for charges of grand theft auto.  She stated that after fifty to sixty days of sobriety she drank five bottles of wine in two days and a half cup of rum thereafter.  She stated that while intoxicated she cut her left wrist but stated that she did not want to kill herself.  She stated that she jabbed her wrist out of fear but knew she would not die.  She stated that she was sent to an inpatient treatment.  She stated that her sister had spoken to a bondsman who said if she was in in-patient treatment during a court hearing she would be excused and that she was discharged after less than 24 hours.  

The Veteran expressed fear and anxiety about court and potential incarceration.  She described symptoms of depression.  She was not found to be suicidal, had no intrusive thoughts of death, no plan or intent to harm herself or others.  The impression was that the Veteran seeking in-patient drug abuse treatment as asylum from her court hearing.  It was noted that she was having some feelings of stress and sadness associated with potential outcomes of the hearing but that the Veteran was not suicidal and denied intrusive thoughts of death as well as intent or plan to harm herself and contracts for safety.  The treating physician found that inpatient psychiatric treatment was unwarranted and would be counterproductive, enabling and supporting her "long and well documented history of maladaptive behavior."

At a July 2007 VA examination, the Veteran described panic attacks as well as sleep problems and occasional nightmares, reporting one nightmare in the past month.  The Veteran stated that generally she was not easily startled but described herself as hypervigilant.  The Veteran reported that she lived alone and that she had been married five times and that she had been married to her husband for four years but was currently separated.  She described a period of incarceration for DWI and theft by receiving.  The Veteran stated that she was enrolled in community college.  She stated that she had a few friends she visited and stated that she attended church.

On mental status examination, the Veteran was found to be casually groomed and cooperative though the examiner stated that it appeared as if she was making an effort to minimize the extent of the problems she was having.  It was noted that the Veteran displayed a considerable amount of anxiety as well as some agitation.  Speech was mildly pressured at times.  Affect was appropriate.  Thought processes were logical, memory was grossly intact, no hallucinations or delusions were noted.  Insight was limited and judgment was adequate.  The Veteran denied suicidal or homicidal ideation.  A GAF score of 50 was assigned.  The examiner additionally stated that he believed the Veteran would meet criteria for diagnoses of polysubstance abuse currently in apparent remission and most likely for an Axis II disorder, most likely borderline personality disorder.

A February 2008 VA note reported that the Veteran requested psychiatric assistance and that she was in benzoid withdrawal.  It was noted that she had polysubstance abuse most recently with methamphetamine, cocaine and Xanax, it was noted she was on a Librium taper.  She reported anxiety.  Diagnoses of Alprazolam dependence, PTSD and polysubstance abuse and a GAF score of 21 were assigned.  

In an October 2008 addendum to his examination report, following review of the claims file, the July 2007 VA examiner stated that at the time of examination, he felt that the Veteran's functioning was equivalent to a GAF score of 50.  The examiner stated that her functioning continued to be problematic recently but that he believed this was secondary to a number of factors including substance abuse and likely Axis II issues.  He stated that he therefore had no reason to alter either the Veteran's diagnosis or GAF rating following a review of the claims file.

In an August 2009 VA treatment note the Veteran reported increased anxiety.  She reported no suicidal or homicidal ideation.  She was appropriately dressed and groomed, speech was normal, thoughts were logical and goal directed the Veteran was alter and oriented there was no psychosis found.  A GAF score of 51 was assigned.  The Veteran reported increased anxiety, periods of depressed mood and difficulty sleeping.  

The Veteran testified at an August 2010 Travel Board hearing.  During her hearing, the Veteran described panic attacks which occurred on average five to seven times a week.  The Veteran stated that sometimes she experienced "memory lapses" which caused her to write lists for herself.  The Veteran described going places and not remembering how she got there.  She described having cut her arms and stated it was a long time since she had done that, she approximated that that was around five years prior.  The Veteran stated that usually her memory was fairly good but that sometimes could not recall things.  The Veteran reported going to AA and needing to be around other people.  

VA treatment notes reveal that the Veteran sought psychiatric help in November 2010 for her sexual trauma.  The Veteran reported two hospitalizations for suicidal thoughts.  The Veteran reported prior thoughts of hurting someone else and reported having used alcohol and cocaine a month prior.  Mental status examination revealed adequate grooming and dress, good eye contact and depressed mood.  Affect was tearful, speech normal, thought process was normal, there was no suicidal or homicidal ideation.  A GAF score of 30 was assigned.  

At an April 2012 VA examination, the Veteran's impairment was described as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran described having worked as a surgery technician in the 1990s.  It was noted that she received Social Security benefits for disability in 2000 and that attempted to resume work in that field in 2006 but was not able to sustain the work mentally and physically.  She described having taken some college courses and stated that she was enrolling in college courses in the summer.  The Veteran described a history of incarceration for "theft by receiving" as well has an extensive alcohol and drug abuse history.  She stated that she had been sober from alcohol for six months.  

The Veteran was reported to have anxiety and difficulty in adapting to stressful circumstances, including work or a work like setting.  Impairment of memory, speech impairment, impaired judgment, thought processes or communication and suicidal ideation and impaired impulse control were not noted.  A GAF score of 54 was assigned.  The examiner additionally found that the Veteran's symptoms did not preclude her from securing gainful employment consistent with her education and experience.  The Veteran reported that she was doing better emotionally than she had in her adult life and that she had enrolled in college courses.

In a December 2012 treatment record, the Veteran reported suicidal thoughts but stated that she would not carry such thoughts out.  A later December 2012 VA medical center treatment note reported that the Veteran had been admitted recently but that the Veteran was not being treated for PTSD because of "serious substance abuse and highly dysfunctional personality disordered behaviors."  The Veteran was noted to have reported to the ER the day prior and was found to have a positive testing for opiates and benzodiazepines.  

An October 2013 VA treatment record noted extreme anxiety and depression for several weeks.  It was noted that the Veteran was detoxed from opiates and benzodiazepines two weeks prior.  She stated that her past trauma had been haunting her and that she denied suicidal ideation.  It was noted that she had past suicidal attempts and her boyfriend was concerned about her safety.  She also stated that she felt like she could hurt someone and it was noted that she had been known to destroy property in the past.  A GAF score of 30 was assigned.  

A December 2013 treatment note noted that the Veteran staggered into clinic
highly intoxicated, crying and experiencing withdrawal symptoms from opiates.  
The Veteran's boyfriend stated that the Veteran drank a gallon of tequila the night prior and had a good portion of a fifth of vodka on her way to the clinic.  She apparently had been doing well for four days after a recent discharge from a private hospital until she ran out of medication.  He states she ran out of medication once she started drinking again because once she was drinking she was taking medications by the handful.  She had also been engaged in violent behavior the night prior.  Veteran was initially reluctant to agree to hospitalization to stabilize her condition and to go through detox, but she eventually agreed to let her
boyfriend take her to the hospital for an admission.

In a July 2014 treatment note, the Veteran reported that she had olfactory hallucinations in that when she was in love she smelled herself as omitting a sweet smell.  She denied current delusions.  Speech was appropriate.  The Veteran reported that her anxiety medications worked well for her.  She stated that she had supportive circle of friends.  An August 2014 VA treatment note reported that the Veteran had been admitted six times for medical detox in the last year.  

The Veteran was afforded a VA examination in December 2014 pursuant to the Board's July 2014 remand in compliance with the April 2013 JMR.  The examiner stated that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

During her examination, the Veteran stated that she last worked in 2000 as a scrub tech.  She reported she was having severe anxiety at being in the closed area.  She stated that she was in school in 2011 but dropped out.  She described sporadic attendance, often because of significant anxiety and depression.  She was eventually dropped from the rolls when she spiraled downhill in drug use and reports she didn't even remember she was enrolled in school at that time.  The Veteran described that just as she became more stressed and fell back into her old habits of drug use, she received a large VA check which spent on more drugs.  She stated that she had no stable home setting in many years, other than when she was in treatment programs.

The Veteran was found to have a depressed mood, anxiety, chronic sleep impairment, mild memory loss, impaired judgment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances and impaired impulse control such as unprovoked irritability with periods of violence.  The examiner noted that the Veteran was clearly highly anxious throughout the evaluation and required one break (restroom) and returned asking for the door to remain open.  Veteran was administered the Montreal Cognitive Assessment and scored 25/30 suggesting mild impairment in visuospatial, language and delayed recall.  When faced with difficult items the Veteran became visibly distraught, engaged in self denigrating talk and had difficulty calming back down.  She was oriented in all spheres.  

The examiner stated that the Veteran was limited due to extreme anxiety poor concentration, impulsivity and inability to effectively process stressful situations.  The examiner stated that the severity of these symptoms made it less likely than not that the Veteran would be able to gain or maintain any significant level of employment.  In a January 2015 addendum to the December 2014 VA examination report, the VA examiner found that symptoms and functional impairments found on examination were deemed to be due to PTSD.
Analysis

The Board finds that a 50 percent rating for PTSD is appropriate prior to December 31, 2014, and a higher initial rating is not warranted.  

For this period, the evidence of record demonstrates PTSD symptoms which most closely approximate occupational and social impairment with reduced reliability and productivity.  For this period, the Veteran is shown to have anxiety, panic attacks, depression, and trouble in relationships, however she is shown to have some friendships and relationships.  Overall, grooming and hygiene is shown to be adequate and, beyond her substance abuse impaired impulse control, judgement and thinking are shown to be adequate.  Speech is largely normal during this period.  The Veteran is shown to deny suicidal ideation in her February 2001 VA examination, and suicidal ideation was not shown in May 2003, October 2005, July 2007, August 2009, November 2010, April 2012, and October 2013.

Of note, while the Veteran is shown to report in September 2005 that she was suicidal, on further questioning it was noted that the Veteran did not wish to hurt herself.  Moreover, a later October 2005 treatment note demonstrates that the Veteran cut her left wrist but stated that she was intoxicated at the time and did not wish to kill herself.  Although, the Veteran's boyfriend noted in October 2013 prior suicide attempts, the record suggests that these attempts occurred prior to the period on appeal and the Veteran reported no suicidal ideation at the time of treatment. 

Significantly, for this period, many of the Veteran's symptoms are associated with substance abuse and personality disorders as opposed to PTSD.  For this period, such findings are distinguishable from the Veteran's PTSD symptoms as shown by the findings of the July 2007 VA examiner who, in his October 2008 addendum, notes the Veteran's level of impairment and functioning is based not upon the Veteran's PTSD, but instead Axis II diagnoses, personality disorder being amongst them, and substance abuse.  

Additionally, the Veteran's April 2012 VA examination findings are significant in that they appear to demonstrate a decline in the severity of her symptoms.  At this time, the examiner concluded that the Veteran's level of impairment was best described as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of ability to perform occupational tasks, the criteria described for the lower, 30 percent, disability rating.  The Veteran is noted in this examination to have been doing better than ever emotionally in her adult life.  It is noted that this examination was conducted during a six month period of sobriety from alcohol.

A December 2012 treatment record further suggests a correlation between the Veteran's symptoms, other psychiatric disabilities, and drug and alcohol abuse.  That treatment note reports that the Veteran was admitted for treatment but that her PTSD was not treated due to "serious substance abuse and highly dysfunctional personality disordered behaviors."  This demonstrates that the Veteran's symptoms due to PTSD can be distinguished from symptoms due to non-service connected conditions.  

Further, and significantly, while the Veteran is shown to report that her symptoms are worse than reflected by the 50 percent disability rating, her credibility is put into question by the evidence of record.  Specifically, the Board notes that an October 2005 treatment note demonstrates that the Veteran sought treatment specifically to miss a court hearing the following day.  In so doing, the Veteran is shown to report symptoms solely for her personal gain.  Additionally, at times, the Veteran's report of symptoms was impaired by the effects substance abuse.  Thus, the Veteran's own reports of her symptoms are afforded less weight as opposed to the findings of medical professionals.  

As such, the findings of VA examiners during this period who find that the Veteran's level of impairment most closely approximates the symptoms described in the 50 percent rating are most probative.

For this period on appeal, the Veteran's GAF scores are shown to range between a low of 21 and a high of 70.  This clearly demonstrates a wide range of functionality.  However, and significantly, these scores are, in part, shown often to be related to the Veteran's use of or withdrawal from drugs and alcohol which, as shown above, may be considered separate from the Veteran's PTSD symptoms for this period.  Thus, while some of the Veteran's lower GAF scores might otherwise warrant a higher disability rating, given that these scores reflect the Veteran's ability to function based on PTSD, other non-service connected personality disorders and drug and alcohol abuse, a 50 percent rating is most appropriate for this period on appeal.  Of note, the Veteran's April 2012 VA examination includes the assignment of one of the highest GAF scores provided, 54, indicating moderate symptoms, during a six month period of sobriety.

The Veteran's December 2014 VA examination (conducted on December 31, 2014) is shown to report increased symptomology appropriately considered by the assignment of the 70 percent disability rating.  Additionally, that examiner is shown in an addendum to attribute all of the Veteran's symptoms to PTSD.  Thus, from the time of the Veteran's December 2014 VA examination report, which demonstrated both a sharp decline in the Veteran's functionality and a finding that all of the Veteran's symptoms were related to PTSD, a 70 percent rating is appropriate as this when an increase in severity is factually ascertainable.  

While a 70 percent rating is found to be appropriate from this time, a 100 percent disability rating is not warranted.  Throughout the period on appeal, the Veteran is not shown to suffer from gross impairment in thought process or communication, persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living.  The Veteran is shown overall to have good hygiene and while some periods of violence and suicidal ideation are considered, the Veteran is not shown to reach the severity of symptoms considered in the 100 percent rating nor is memory loss to this extent demonstrated at any time.

A disability that justifies a 100 percent rating is so severely disabling that some of the examples of symptoms include posing a "persistent" threat of danger to self or others and not knowing one's own name, the names of close relatives, or one's occupation.  The Veteran does not have a history of having such symptoms.  Overall, the Veteran is not shown to be dangerous, some mild memory problems are shown however such memory loss does not rise to the level described in the 100 disability.  The Veteran is not shown to be unable to perform the activities of daily living, disorientation or persistent delusions or hallucinations, or any symptoms which reach the level of severity described.  Thus, the preponderance of the evidence is against a 100 percent rating.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against a higher initial rating for the Veteran's PTSD, the doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102 , 4.3.  As such, the Veteran's claim for higher initial ratings in excess of 50 percent prior to December 31, 2014 and in excess of 70 percent thereafter is denied.

Extraschedular Consideration

The Veteran's service-connected PTSD has resulted in symptoms of anxiety, panic attacks, depression, reported memory impairment, anger, sleep impairment and other symptoms described above.  The rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms. The Veteran's disability picture is contemplated by the rating schedule.  This is particularly so given that the rating criteria include non-exhaustive lists of symptoms and focus on the overall impairment level of symptoms.  Thus, the assigned schedular evaluation for the service-connected PTSD disability is adequate and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2015).  Furthermore, the Board does not find that this evidence reflects that there was an exceptional circumstance in the Veteran's case even when the disabilities are considered in the aggregate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

III.  Entitlement to a TDIU Prior to December 31, 2014

Applicable Law

VA regulations provide that total disability ratings for compensation may be assigned if the schedular rating is less than total when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

The determination of a single disability as ratable at 60 or 40 percent or more includes consideration of disabilities involving one or more lower extremities as a single disability.  Id.  Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a nonservice-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Unlike the regular disability rating schedule that is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice, 22 Vet. App. at 452.  Therefore, when adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  Marginal employment is not considered substantially gainful employment and is deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold. Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).

TDIU is not warranted prior to December 31, 2014.  Prior to that period, the Veteran was service connected for bursitis of the right shoulder, evaluated as 20 percent disabling, and PTSD, evaluated as 50 percent disabling with a combined disability rating of 60 percent.  Thus, the Veteran failed to meet the schedular criteria for TDIU prior to that date.

The Board has considered whether referral to the Director of Compensation for an extraschedular TDIU is also warranted prior to December 31, 2014 and finds that it is not warranted.  Significantly, in April 2012, the Veteran's shoulder and PTSD VA examiners were shown to report that neither the Veteran's shoulder nor her PTSD rendered the Veteran unable to secure employment.  

Significantly, the Veteran's VA examiner for her shoulder disability specifically stated that the Veteran's shoulder condition would have no impact on the Veteran's employment, physical or sedentary.  When considered alongside the April 2012 PTSD examiner's finding that the Veteran's PTSD resulted in occasional decrease in work efficiency, it stands to reason that given the complete lack of impact the Veteran's shoulder had on her employability and the only occasional impact of her shoulder disability found, a combination of the disabilities would not render the Veteran unable to maintain substantial employment.  

While the Board is cognizant of the SSA's findings that the Veteran has been unemployable since January 1992, as described in the PTSD analysis above, such a finding was based on the combination of the Veteran's service and nonservice-connected disabilities, and thus those findings do not demonstrate that the Veteran was unable to maintain substantial employment due to her service-connected PTSD and right shoulder disabilities alone.  Prior to December 31, 2014, the evidence indicates that the Veteran's nonservice-connected disabilities, and alcohol and drug abuse, rendered her unable to maintain employment in combination with her service connected disabilities.  

In sum, the Board finds that the preponderance of the evidence is against a finding that Veteran's service-connected disabilities preclude her from securing and maintaining substantially gainful employment prior to December 31, 2014.  Thus, entitlement to a TDIU must be denied and referral for extraschedular consideration is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An initial rating in excess of 50 percent for PTSD prior to December 31, 2014 is denied.

An initial rating in excess of 70 percent for PTSD from December 31, 2014 is denied.

A TDIU prior to December 31, 2014 is denied.



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


